OPINION OF THE COURT
Memorandum.
The order appealed from and order thereby brought up for review should be affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (75 AD2d 565).
There is no merit to appellant’s claim of unconscionability. Not only did the challenged rider commit appellants to pay no greater increase in rent than that determined by the conciliation and appeals board; it additionally accorded them an escape clause in the event of any such increase.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
*939Order appealed from and order brought up for review affirmed, with costs, in a memorandum.